[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR ORDER OF COMPLIANCE (No. 112)
Plaintiff moves for an order to compel the defendant to comply with request for interrogatories and production and seeks sanctions in this action for damages under an insurance policy for a loss due to a "break in." This is the second motion filed by the plaintiff for such disclosure. Apparently counsel for the defendant has ignored telephone calls and generally stonewalls counsel for the plaintiff in his attempt to obtain this discovery which is essential to his case.
At short calendar on August 19, 1991, counsel for the defendant appeared and represented to the court that the compliance would be in the mail that day. Justice, however, requires that the defendant pay for additional reasonable counsel fees incurred to pursue this discovery. Practice Book 231.
Accordingly, the court orders that the defendant comply with CT Page 6789 the request for discovery on August 19, 1991  and orders the defendant to pay to the plaintiff the sum of $250.00 for costs of the motion including reasonable attorney's fees.
Robert I. Berdon, Judge